Citation Nr: 9905393	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-19 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a disorder manifested 
by flu-like symptoms, muscle pain, headaches, fatigue, memory 
loss, and weight loss, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The veteran served on active duty from June 1976 to October 
1976, from March 1977 to July 1981, and from November 1990 to 
July 1991, inclusive of service in Southwest Asia during 
Operation Desert Storm from February to June 1991.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision entered in July 1994, 
in which the veteran's entitlement to service connection for 
a disorder manifested by flu-like symptoms, muscle pain, 
headaches, fatigue, memory loss, and weight loss, to include 
as due to an undiagnosed illness, was denied by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In her initial claim received by the RO in 
May 1992, the veteran reported that a chemical imbalance was 
among the manifestations of her claimed disorder of service 
origin and it appears at the bottom of the July 1994 rating 
decision.  However, the veteran was not specifically advised 
of the denial of service connection for a chemical imbalance 
or a disorder manifested thereby when the RO informed her of 
the July 1994 action in correspondence, dated in August 1994.  
Although the rating action was purportedly attached to the 
notice, the Board notes that the RO failed to list this 
symptom in the notice which listed the other claimed 
symptoms, or in a statement of the case furnished by the RO 
to the veteran in late May 1995.  That matter was similarly 
omitted from the VA Form 8, Certification of Appeal, prepared 
by the RO in October 1997.  In view of the foregoing, the 
pending claim involving the veteran's entitlement to service 
connection for a chemical imbalance or a disorder manifested 
thereby is referred to the RO so that appropriate action may 
be undertaken.  

It is apparent that the veteran in her notice of disagreement 
of July 1995 as to the July 1994 action amended her claim for 
benefits, alleging entitlement to service connection for 
fibromyalgia, multiple chemical sensitivities, 
hypothyroidism, major depression, cognitive disorder, 
patellofemoral syndrome, alcohol abuse, and chronic 
headaches.  The RO in Muskogee, Oklahoma, following the 
completion of additional development, in rating action in 
August 1997 denied entitlement to service connection for a 
disorder manifested by flu-like symptoms, fatigue, memory 
loss, depression, cognitive difficulties, weight gain, loss 
of appetite, hoarseness, shortness of breath, chest pain, 
fever, and chills, due to an undiagnosed illness; a disorder 
manifested by muscle weakness, muscle pain, joint pain, sore 
feet, and headaches, due to an undiagnosed illness; 
patellofemoral syndrome; alcohol abuse, due to an undiagnosed 
illness; multiple chemical sensitivities with watery eyes, 
due to an undiagnosed illness; Persian Gulf syndrome, due to 
an undiagnosed illness; hypothyroidism, due to an undiagnosed 
illness; and a total disability evaluation for compensation 
based on individual unemployability.  Testimony was received 
at a videoconference hearing before the BVA in October 1997 
regarding a variation of the previously described issue(s), 
and at such hearing, the veteran's representative advanced 
claims for direct and secondary service connection for a 
mycoplasmal infection, irritable bowel syndrome, 
hypothyroidism, fibromyalgia, various neuropsychiatric 
entities, and chronic fatigue.  

It is evident that the issues cited in the preceding 
paragraph, which the Board notes have not been fully 
developed or certified for appellate consideration and refers 
to the RO for any and all appropriate action, overlap to a 
limited extent with the one and only issue certified by the 
RO for the Board's review.  That notwithstanding, a 
voluminous amount of evidence has been received into the 
record, including records obtained by the veteran from the 
Social Security Administration and submitted to VA at the 
time of her October 1997 hearing without a waiver of RO 
consideration, since the RO's issuance of the one and only 
statement of the case in May 1995, which has not been 
addressed in any subsequent statement of the case or 
supplemental statement of the case.  Such inadequacies 
normally result in remand action for their correction, but 
inasmuch as a grant of service connection for fibromyalgia is 
deemed warranted on the basis of the evidence of record, the 
need for further action in terms of the certified issue is 
obviated. 




 


FINDING OF FACT

Fibromyalgia, as manifested by flu-like symptoms, muscle and 
joint aches, soft tissue pain, headaches, fatigue, memory 
loss, depression, body weight variations, sleep disturbance, 
and gastrointestinal upset, had its onset in service.


CONCLUSION OF LAW

Fibromyalgia was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board finds the veteran's claim for 
service connection herein at issue is well-grounded in view 
of a showing of current disablement by fibromyalgia, 
inservice medical treatment for symptoms that may be 
attributable to such a disorder, and medical evidence of a 
nexus between the veteran's fibromyalgia and her period of 
military service in Southwest Asia.  38 U.S.C.A. § 5107(a).  
As well, the Board is satisfied that all pertinent facts have 
been developed such that further development is not necessary 
prior to an adjudication of the merits of the claim 
presented.  Id.  It is noted in this regard that BVA did in 
the course of its review of this matter obtain an expert 
medical opinion pursuant to 38 U.S.C.A. §§ 5107(a), 7109 
(West 1991), notice of which was furnished to the veteran and 
her representative.  The veteran's representative offered in 
July 1991 a response to the expert opinion sought by the 
Board.  In view of the foregoing, and in light of the 
favorable disposition of the veteran's claim for reasons set 
forth below, further VA action is unnecessary for compliance 
with its statutory duty-to-assist obligation.

It is the veteran's primary contention that a disorder 
manifested by flu-like symptoms, muscle pain, headaches, 
fatigue, memory loss, and a weight disturbance had its onset 
during or as a result of her period of active duty during 
Operation Desert Storm in Southwest Asia.  As to whether the 
claimed disorder was incurred in service as alleged, the 
Board notes that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  

Service medical records pertaining to active service 
performed prior to 1990 fail to identify any such disorder.  
Pertinent entries during the relevant time period indicate 
that, in February and March 1991, the veteran complained of 
low back pain, and, in April 1991, of lower abdominal pain 
and edema of the extremities.  On the latter occasion, the 
veteran herself attributed those symptoms to her use of an 
oral contraceptive; no etiology was indicated from a medical 
standpoint.  

In the months following her discharge from service in July 
1991, the veteran sought medical assistance for evaluation of 
complaints of fatigue, joint aching, appetite loss, stomach 
distress, and memory lapses, among others.  As early as 
January 1992, it was determined by an attending medical 
professional, to whom the veteran had been referred by her 
private treating physician, that there was present a 
component of fibromyositis with diffuse pain, tenderness, and 
underlying depression.  Findings from a VA medical 
examination in September 1992 culminated in a diagnosis of 
fatigability with myositis, synovitis, short-term memory 
loss, and weight gain, etiology unknown.  In an attempt to 
ascertain its etiology, an orthopedic consultation followed; 
findings therefrom led to entry of an assessment of a 
fibrositis syndrome.  Based on the orthopedist's 
recommendation, a rheumatologic evaluation was obtained in 
December 1992, findings from which led to entry of a 
diagnosis of idiopathic fibromyalgia.  Such diagnosis was 
echoed during a period of hospital care of the veteran, 
beginning in March 1993, as part of her evaluation in the 
Persian Gulf Veterans Program at the VA Medical Center in 
Houston, Texas.  The Chief of Staff of that facility in 
correspondence, dated in April 1993, to the veteran's 
Commander at the Kansas National Guard noted that the 
veteran's idiopathic fibromyalgia, as characterized by 
profound weakness and muscle and joint pain, began in or 
about August 1991.  Extensive medical evaluation of the 
veteran by the service department in February and March 1995, 
and a medical expert's review of the entirety of the record 
in July 1998, further confirm the diagnosis of fibromyalgia.

While the bulk of the evidence presented overwhelmingly 
points to a diagnosis of fibromyalgia, it must be noted that 
many of the veteran's symptoms have been attributed to other 
entities.  One medical professional has offered diagnoses of 
Gulf War syndrome and multiple chemical sensitivities, while 
another cites the presence of a mycoplasmal infection as a 
probable cause for the veteran's symptom complex.  The Board 
does not herein reach the question of whether such entities 
co-exist with the veteran's fibromyalgia, but, that 
notwithstanding, the great weight of the evidence and that 
deemed most persuasive, to include the medical expert's 
opinion in July 1998 that the veteran's current symptoms, 
inclusive of depression, could be explained on the basis of 
fibromyalgia alone, must prevail.

As for the link between the veteran's period of service and 
the onset of fibromyalgia, the Board observes the close 
proximity in time between the veteran's discharge from 
service in July 1991 and the initial assessment of 
fibromyositis in January 1992.  There likewise are 
indications that the veteran sought medical assistance in 
service for muscle and/or joint pain and, beginning in 
December 1991, for a variety of symptoms that ultimately led 
to the diagnosis of fibromyalgia.  The most persuasive 
evidence linking the veteran's fibromyalgia to service are 
the report of a Medical Board examination in April 1996 and 
the findings of a Physical Evaluation Board (PEB) in April 
1997.  The foregoing specifically tie the veteran's 
fibromyalgia, as manifested by generalized joint and soft 
tissue pain (axial and peripheral), with symptoms of fatigue, 
tender joints, depression, irritable bowel syndrome, sleep 
disturbance, and headaches to her period of active duty in 
Southwest Asia.  In fact, the PEB found that the veteran's 
fibromyalgia was incurred or aggravated while the veteran was 
in receipt of basic pay and that it was a proximate result of 
performing duty.  Further corroborating evidence is provided 
indirectly by the medical expert, who while responding in the 
negative to the query of whether any diagnosed entity was 
related to the veteran's service, noted that in fact there 
was a temporal relationship.  Such statement is interpreted 
to mean that fibromyalgia was incurred coincident with 
service, although not as a direct result of any inservice 
event, that it is noted is sufficient for a grant of service 
connection on the basis of direct service incurrence.  
38 U.S.C.A. §§ 1110, 1131; see Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991).  Additional corroboration is furnished by 
the many lay affiants, who reported having noted a change for 
the worse in the veteran's health upon her return from 
Southwest Asia in July 1991, as well as by the veteran's own 
credible testimony to that effect.

Inasmuch as the evidence demonstrates that the veteran's 
fibromyalgia originated in service, a grant of service 
connection therefor is in order.  As a diagnosis has been 
established for the veteran's many symptoms, further 
consideration of the merits of this case under 38 U.S.C.A. 
§ 1117 (West 1991 and Supp. 1998) and 38 C.F.R. § 3.317 
(1998) is unnecessary.


ORDER

Service connection for fibromyalgia is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


